The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant’s intent to cause, at least, serious physical injury could be readily inferred from his actions (see People v Getch, 50 NY2d 456, 465 [1980]). Defendant inflicted a deep stab wound that perforated the victim’s kidney. The evidence does not support his assertion that he acted recklessly, or that he was attempting to defend himself.
We perceive no basis for reducing the sentence. Concur— Gonzalez, EJ., Tom, Catterson, Richter and Román, JJ.